 In the Matter of GREAT LAKES STEEL CORPORATIONandBROTHERHOODOF RAILROAD TRAINMENIn the Matter of GREAT LAKES STEEL CORPORATIONandBROTHERHOODOF LOCOMOTIVE FIREMEN AND ENGINEMENCases Nos. R-1311 and R-1310, respectively.Decided August 4, 1939SteelManufacturing Industry-Investigationw of Representatives:controversyconcerning representation of employees:stipulated that petitioning unions andCompany could not agree upon the appropriateunit-Units Appropriate for Col-$ective Bargaining:unit of conductors and switchmen and unit of engineers,firemen,and hostlers held appropriate;units sought opposed primarily by theCompany, arguments found not to be persuasive;employees not intimately asso-ciated with production and can be separated from broader unit ; employees per-forming similar functions in division of the Company a short distance fromthis division not included,since collective bargaining would be delayed due toabsence of membership in unions involved,separate unit proper where divisionssufficiently distinct,little interchange of employment,considerable distance apart;petitioning unions admit railroad employees in industrial plants to membership ;contention that seniority system to be urged by petitioning unions in collectivebargaining was unsuitable for the business of the Company has no merit indetermining appropriateness ofunit-Elections Ordered:as to employees withinunits held appropriate.Mr. Charles F. McErlean,for the Board.Mr. Prewitt Semmes,of Detroit, Mich., for the Company.Mr. Harold C. HeissandMr. Russell B. Day,of Cleveland, Ohio,for the B. R. T. and B. L. F. & E.Dykema, Jones & Wheat,byMr. Nathan B. Goodnow,of Detroit,Mich., for the I. S. W. A.Mr. Charles KiserandMr. Harold J. Padget,of Detroit, Mich, forthe S. W. O. C.Mr. Theodore W. Kheel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn May 22, 1937, the Brotherhood of Railroad Trainmen, hereincalled the B. R. T., and on May 12, 1938, the Brotherhood of Loco-14 N. L. R. B., No. 14.197 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotive Firemen and Enginemen, herein called the B. L. F. & E.,'filed with the Regional Director for the Seventh Region (Detroit,Michigan), petitions each alleging that a question affecting commercehad arisen concerning the representation of employees of Great LakesSteel Corporation, Ecorse, Michigan, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 5, 1938, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.TheBoard, acting pursuant to Article III, Section 10 (c) (2), of saidRules and Regulations, further ordered that the cases be consolidatedfor purposes of hearing.On November 2, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe B. R. T., upon the B. L. F. & E., upon the Independent SteelWorkers Association, herein called the I. S. W. A., a labor organiza-tion claiming to represent employees directly affected by the investi-gation, and upon the Steel Workers Organizing Committee, hereincalled the S.W. O. C., a labor organization claiming jurisdictionover employees directly affected by the investigation.Pursuantto the notice, and a supplemental notice, a hearing was held onMarch 16 and 17,1939,at Detroit, Michigan, before William Seagle,the Trial Examiner duly designated by the Board.The Board, theCompany, the B. R. T., the B. L. F. & E., the I. S. W. A., and theS.W. O. C. were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.Thereafter oral argument participated in bycounsel for the Company, the B. R. T., the B. L. F. & E., and theI. S.W. A. was heard by the Board in Washington, D. C., on April27, 1939, following due notice to all parties.Briefs were filed bythe Company, the Brotherhoods, and the I. S. W. A., to whichdue consideration has been given.During the course of the hearing,the Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :i Jointly referred to herein as the Brotherhoods. GREAT LAKES STEEL CORPORATIONFINDINGS OF FACT1.THE BUSINESSOF THE COMPANY199The Company is a Delaware corporation, wholly owned by theNational Steel Corporation.At its plants and properties, locatedinEcorse,Michigan, it manufactures coke, coke byproducts, pigiron, and such finished steel products as hot rolled strip, hot rolledannealed, and cold rolled sheets, merchant bars, automobile springsteel, etc.Ore, coal, coke, limestone, scrap, and fuel oil are the princi-pal raw materials used in production.During the first 10 months of1938 the Company consumed raw materials valued at approximately$7,000,000.Of this amount, approximately 60 per cent was obtainedoutside the State of Michigan.During the same period of time,the Company produced finished products valued at approximately$20,000,000.Of this amount, approximately 20 per cent was shippedto points outside the State of Michigan.For all of its operations,the Company was employing approximately 7,900 men at the timeof the hearing.II.THE ORGANIZATIONS INVOLVEDBrotherhood of Railroad Trainmen is a labor organization. Itsconstitution contains the following qualifications for membership :"A candidate for admission to this lodge by initiation shall havebeen employed at least one month as a railroad trainman . . ." Byresolution, the president of the B. R. T. is empowered "to place anyinterpretation on the words `Railroad Trainman' as conditions, inhis opinion, may justify." In this case, the B. R. T. seeks to repre-sent "That group of employees [at the Great Lakes division of theCompany] assigned to the moving of cars or other vehicles designedfor the transportation of property by motive power upon fixed rails,except those operating such motive power."These employees aredesignated as "switchmen or yardmen" in the petition and at timesduring the hearing and in the briefs were referred to as "conductors,brakemen, and switchmen," "conductors and switchmen," "train-men," "ground crew," and "charge of crew."Brotherhood of Locomotive Firemen and Enginemen is a labororganization.Itsconstitutionprovides that "An applicant formembership shall have served at least thirty days as a locomotivefireman, engineman, engine hostler, hostler helper, engine dispatcher,employee handling engines in or about . . . industrial plants ..."It seeks to represent the engineers,2 fireman, and hostlers at theGreat Lakes division of the Company.Sometimes referred to as enginemen.190935-40-vol. 14-14 200DECISIONSOF NATIONALLABOR RELATIONS BOARDIndependent SteelWorkers Association is a labor organizationadmitting to membership all employees of the Company.SteelWorkers Organizing Committee is a labor organizationadmitting to membership all employees of the Company engagedin production, except supervisory and clerical employees.III.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that a question concerning repre-sentation has arisen because of the inability of the Company andthe petitioning unions to agree upon the appropriate units.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and, obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThis proceeding involves the employees at the Great Lakes divi-sion of the Company engaged in the operation of a plant railroad.Of these employees, the B. R. T. seeks a unit composed of conductorsand switchmen ,3 while the B. L. F. & E. wants the engineers, fire-men, and hostlers.The I. S. W. A. insists that it represents majori-tieswithin each of these units but is unconcerned about the appro-priateness of the units.By letter dated April 14, 1938, theS.W. O. C., through Charles Kiser, its district manager, advised theBoard that it "does not claim to represent the trainmen, enginemen,switchmen or yardmen" of the Company.At the commencement ofthe hearing, Mr. Kiser announced, "We don't know just exactly whatour position is going to be until the status of these employees hasbeen established.There is a question in our mind as to whether theyare production men or railroad men."When the Brotherhoods hadcompleted their case, Kiser said, speaking of the employees claimedby the Brotherhoods, "I think after hearing the evidence so far inthe case that they come under our jurisdiction as set forth in ourrules and methods of procedure for lodges, adopted at the Conven-8So designated on the pay roll accepted as representative. GREAT LAKES STEEL CORPORATION201tion as heretofore stated."The S. W. O. C. does not claim anymembership among the railroad employees at the present time.Atone time, Kiser alleged, it had some of these men but advised themto join the Brotherhoods.On the unit question, the Company is the prime opponent of theBrotherhoods.The I. S. W. A. is admittedly indifferent.By prac-tice and admission, the S. W. O. C. concurred in the units sought bythe Brotherhoods before the hearing.Only after the Brotherhoodshad presented their case, designed to prove that the employees in-volved were engaged in railroading and not production, did Kiser"think" that the men were engaged in production and thereforewithin the jurisdiction of the S. W. O. C.Before discussing the arguments advanced by the Company, it issignificant to note' that none of the unions involved has or has everhad a contract with the Company.The Brotherhoods and I. S. W. A.began their organizational efforts in 1937.The Brotherhoods wereunable to secure recognition from the Company because it did notbelieve the units claimed were appropriate.The I. S. W. A. assertedthat it had a membership of 3,800 in the plants at one time, butadmitted that it only had a "couple of hundred" active members atthe present time.The S. W. O. C. introduced no evidence of mem-bership either within the units claimed by the Brotherhoods orthroughout the Company.The Company maintained that the Brotherhood units were inap-propriate because the men were engaged in production and notrailroading.To this end it introduced evidence tending to provethat the work accomplished by these employees was intimately relatedto production.A brief description of certain of the jobs will demon-strate this fact.One job consists of loading carriage buggies orboxes with scrap at the stock house and transporting the loaded carsto the open hearth furnaces into which the scrap is dumped.Anotherjob involves taking assembled moulds to the pouring platforms wherethey are filled with molten steel and then hauled to the stripperswhich removes the solidified ingots.Other jobs have a similar inti-macy with production.But these railroad employees also perform jobs more closely relatedto railroading.Nine times during every 24 hours, the railroad leavesthe Great Lakes division on what is. known as the "hot metal run."The purpose of this run is to bring molten pig iron from the blastfurnaces at the Hanna division of the Company 4 to the open hearthfurnaces at the Great Lakes division.These two divisions are ap-proximately 21/2 miles apart.The railroad travels over the tracksof the Detroit, Toledo & Ironton and Delray Connecting Railroads4Seeinfrafor discussion of the Hanna division. 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe entire distance.In order to make this run, the railroad employeesmust know the signal and flagging rules of the railroads and passan examinationprescribed by the Detroit, Toledo & Ironton.Besidesthe "hot metal run," these employees haul freight to and from theinterchange tracks where it has been delivered or is picked up by acommon-carrier railroad.In this manner, they complete the runof the common carrier.They also make deliveries of freight to theMurray Body and Nicholson Terminal and Dock, companies whichadjoin the property of the Company.A great majority of the em-ployees have had previous railroad experience. In fact, the Com-pany frequently permits railroad employees to return to work onregular railroads for short periods of time in order to preserve theirseniority status.A specialized skill is required for these railroadjobs.Little interchange of employment between the railroad em-ployees and other employees of the Company takes place, except pos-sibly during slack times, when the Company prorates available jobsamong all its departments.From the facts of this case, we are unable to conclude that the rail-road employeesare sointimately associated with production that they,cannot be separated from the industrial unit.5Other arguments, which we will now consider, were advanced by,the Company in support of its position. It contended that theBrotherhoods did not have any members among the railroad em-ployees and, in fact, were not authorized by their constitutions to ac-cept them as members.The Company admits that this does not pre-vent the Brotherhoods from representing the railroad employees,6 butargues that the rules of the Brotherhoods governing eligibility formembership bear on the appropriateness of the units. In. their be-half, the Brotherhoods alleged that they could admit employees ofthe Company to membership and, in fact, had members among them.The constitution of the B. L. F. & E., it was pointed out, specificallyentitles that union to take in members in industrial plants.7 In theconstitution of the B. R. T., it is provided that "Railroad Trainmen"are eligible for membership.By resolution, the president was em-powered to construe that term as he deemed proper."The organizerfor the B. R. T. testified that he had been instructed by the presidentto admit employees at the Great Lakes division to membership, al-though the letter giving him this power was not introduced in evi-6 SeeMatter of Sloss Sheffield Steel & Iron CompanyandBrotherhood of Railway Tram.teen, et al.,14 N. L. R. B. 186,decided this day : Cf.Matter of Wheeling Steel Corpora-tion, Steubenville,OhioandOrder of Railway Conductors of America,8 N.L.R.B. 102.aCf.Matter of American Furniture CompanyandTextileWorkers Organizing Committee,4 N. L. It. B. 710.7See Section II,supra.8 See Section II,supra. GREAT LAKES STEEL CORPORATION203dente.Both Brotherhoods claimed membership among the employeesof the Company.We believe that they can and do accept employeesof the Company as members. Consequently, it is not necessary for usto consider the possible effect of a contrary position on the appropri-ateness of the units.The Companyalso arguesthat the seniority system which theBrotherhoods will seek as one of their main objectives is unsuitablefor the operation of a steel plant.We see no merit in the argumentwhich would determine the appropriateness of a unit by the work-ability of the terms which may be sought by the union.The proposedseniority system is a matter for negotiation in collective bargaining.The petition in this case relates solely to the railroad employees atthe Great Lakes division of the Company.Situated about 21/2 milesfrom this division, the Company has another division, known asHanna, whichalsohas a plant railroad.The work performed by therailroad employees at both divisions is practically the same, exceptfor such differences as arise from the fact that pig iron and cokeare manufactured at Hanna and steel products at Great Lakes.TheCompany argues that both divisions should be combined into oneunit.Thereis somemerit in this argument, but at the time of thehearing none of the unions involved had any membership at theHanna division. If we were to combine both divisions into one unit,itwould delay collective bargaining.We have said, "Wherever pos-sible, it is obviously desirable that, in the determination of the appro-priate unit, we render collective bargaining of the Company's em-ployees an immediate possibility." 9These two divisionsare suffi-ciently distinct for us to separate them in accordance with this prin-ciple.They are situated at a considerable distance from each otherand little interchange of employment occurs between them.Underthe circumstances, we will not combine the two divisions into oneunit.Neither the I. S. W. A. nor the S. W. 0. C. is now seeking certi-fication for the industrial unit.The I. S. W. A. expressed its disin-terest in the appropriateness of the units claimed by the Brother-hoods.The S. W. 0. C. introduced no proof of membership eitherwithin the units sought by the Brotherhoods or throughout theplant.As indicated below,we arenot including the S. W. 0. Con the ballots in the elections which we will direct. In light of thesecircumstancesand the facts set forth above, we conclude that the unitssought by the Brotherhoodsare appropriate.lo.-SeeMatter of Gulf Oil CorporationandInternational Brotherhood of Boilermakers,Iron Shipbuilders,Welders & Helpers of America,4 N. L. R. B. 133.10 Cf.Matter of Sloss Sheffield Steel d Iron CompanyandBrotherhood of Railroad Train-men, etal., 14 N. L.R. B. 186,decided this day.. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the conductors and switchmen at the Great Lakesdivision of the Company, and the engineers, firemen, and hostlers atthe Great Lakes division of the Company, constitute units appropri-ate for the purposes of collective bargaining, and that such units willinsure to employees of the Company the full benefit of their rightto self-organization and collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESAll parties stipulated that the pay roll of March 10, 1939, intro-duced into evidence, should be used to determine those employeeseligible to vote in an election.This pay roll contained the names of40 employees within the unit claimed by the B. L. F. & E. and 60within the unit claimed by the B. R. T. The Brotherhoods andI.S.W. A. submitted designations signed by employees within theunits.Neither the B. R. T. nor the I. S. W. A. established a majoritywithin the unit of conductors and switchmen.The B. L. F. & E.did introduce into evidence unduplicated designations which wouldgive it a majority of three within the unit of engineers, firemen, andhostlers.However, three B. L. F. & E. designations were signed 2days after the same employees had designated the I. S. W. A., fiveemployees designated the B. L. F. & E. soon after signing a letterrepudiating it, and four designations bore dates in May 1938 al-though there had been organizational drives by both unions sincethat time.In view of these facts, we deem it best to direct elections.The S. W. 0. C. made no claim of membership within the unitsfound appropriate.We will not include it on the ballot.The bal-lot shall contain the names of the I. S. W. A. and the B. R. T. withinthe unit of conductors and switchmen, and the I. S. W. A. and theB. L. F. & E. within the unit of engineers, firemen, and hostlers.As noted above, the parties agreed that the pay roll of March 10,1939, should be used to determine eligibility to vote.We accept thisagreed pay roll with one qualification.Since considerable time haselapsed since the date of the hearing, we think that any employeesin the units who have been hired between March 10, 1939, and thedate of our Direction of Election should also be permitted to vote.Those who have quit or been discharged since March 10 will, ofcourse, be excluded:Upon the basis of the above findings of fact and upon the entirerecord of the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Great Lakes division of the Great GREAT LAKES STEEL CORPORATION205Lakes Steel Corporation, Ecorse, Michigan, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All conductors and switchmen at the Great Lakes division of theGreat Lakes Steel Corporation constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act.3.All engineers, firemen, and hostlers at the Great Lakes divisionof Great Lakes Steel Corporation constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with the Great Lakes Steel Corporation at the Great Lakes divi-sion,Ecorse,Michigan, an election by secret ballot shall be con-ducted within fifteen (15) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section. 9, of said Rules andRegulations, among (1) the conductors and switchmen and (2) theengineers, firemen, and hostlers, employed by the Great Lakes SteelCorporation at its Great Lakes division, Ecorse, Michigan, during theperiod preceding the pay roll for March 10, 1939, including those hiredsince the date of hearing, but excluding those who have since quit orbeen discharged for cause, to determine whether the conductors andswitchmen desire to be represented for the purposes of collective bar-gaining by the Brotherhood of Railroad Trainmen, by the Independ-ent Steel Workers Association, or by neither, and whether the engi-neers, firemen, and hostlers desire to be represented for the purposesof collective bargaining by the Brotherhood of Locomotive Firemen& Enginemen, by the Independent Steel Workers Association, or byneither.MR. EDwIN S. SMITH,concurring :I concur in the decision that the craft units sought by the Brother-hoods are appropriate under the circumstances of this case.Herethere is no labor organization in a position to assert bargaining rightsfor a broader unit of employees which would include the railroad 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDworkers.To deny the Brotherhoods'claim would be to nullify anyimmediate collective bargaining in the plant 11 In this respect, whichis in my opinion controlling under the circumstances,- this case differsfrom the otherwise similarSlossSheffieldcase12 in which I dissented."See my similar concurring opinion inMatterofWaterburyManufacturing CompanyandInternational Association of Machinists,Local1535,5 N. L. R. B.288, 294.'a SeeMatterof $lossSheffieldSteel &IronCompanyandBrotherhood of Railroad Train-men, et at.,14 N. L.R. B. 186, decidedthis day.-